FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

PEDRO JOSE HERNANDEZ-CRUZ,                No. 08-73805
                        Petitioner,         Agency No.
               v.
ERIC H. HOLDER JR., Attorney
                                          A092-964-221
                                            ORDER
General,                                   AMENDING
                      Respondent.
                                           OPINION

                   Filed August 31, 2011

     Before: Harry Pregerson, Raymond C. Fisher, and
             Marsha S. Berzon, Circuit Judges.


                          ORDER

  Respondent’s Motion to Amend filed August 19, 2011, is
hereby granted. The slip opinion filed on July 8, 2011, is
amended as follows:

  Slip opinion at 9120:

    Delete footnote 14.




                           16561